DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments of claims submitted on 09/21/2021 have been considered and entered.  Claims 1 and 18 have been amended and claim 2 has been canceled.  Therefore, claims 1 and 3-18 are now pending in the present application.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2021 and 09/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 18, the closest prior art of Adler et al. discloses a brake device (figs. 3-5) comprising: a housing (101), a cylinder piston (104, 109), and an activation rod unit (106, 107) secured to the cylinder piston by a latching connection (note the latching connection of the piston rod 106 to the piston 104, 119 via insert 110, 112 as shown in figs. 3-5).  
However, prior art fails to disclose the latching connection incorporates a free axial space that enables the activation rod unit which is latched to the cylinder piston to be moved to a limited degree in the axial direction relative to the cylinder piston.  Prior art fails to disclose or suggest these limitations recited in independent claims 1 and 18.  Therefore, independent .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MAHBUBUR RASHID/            Examiner, Art Unit 3657                         

/Robert A. Siconolfi/            Supervisory Patent Examiner, Art Unit 3657